MEMORANDUM **
Joel Brown, a California state prisoner, appeals pro se the district court’s summary judgment in favor of defendants in Brown’s 42 U.S.C. § 1983 action alleging prison officials’ failure to provide him with adequate nutrition. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a grant of summary judgment. Jesinger v. Nevada Fed Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994).
We affirm because the food policy is adequate, see LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir.1993), because Gomez had no personal involvement in or responsibility for the application of the food policy, cf. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir.1978), and because there is no evidence that Haythorne was deliberately indifferent, see Farmer v. Brennan, 511 U.S. 825, 835-40, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994).
The district court did not abuse its discretion by failing to impanel a grand jury or by failing to present Brown’s proposed complaint to a grand jury, because pursuit of indictments and prosecutions is within the exclusive discretion of the United States Attorney. See United States v. Gen. Dynamics Corp., 828 F.2d 1356, 1366 (9th Cir.1987); see also 18 U.S.C. § 3332(a).
The district court did not err in denying Brown’s Freedom of Information Act (“FOIA”) requests for court telephone records, because the judiciary is exempt from FOIA. See 5 U.S.C. § 551(1)(B).
Brown’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.